DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2022 has been entered.
 
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 24 August 2022.
Claims 1-20 are presented for examination
Claims 1, 10-15 and 17 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
Applicant’s arguments filed in the amendment filed on 24 August 2022, have been fully considered but they are not deemed persuasive:
Applicant argued that “As an initial matter, to advance prosecution, independent claim 1 is amended herein to recite a “de-duplicating the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the multi-cloud computing platform,” as suggested by the Examiner. (See /nterview Summary hereinabove.) Support for this amendment can be found, for example, in paragraph [0035] of the Specification as originally filed, reproduced below for the convenience of the Examiner:”
Examiner respectfully disagrees.
a) The supported portion does not disclose the newly added claim limitation, “de-duplicating the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the computing platform.”
The provided paragraph [0035] in the specification does not recites “relieve a storage space of the computing platform.”
The provided paragraph [0035] in the specification recites “The duplicative data and names may be deleted, or the duplicative names may be linked to the same-value data. The de-duplication module is configured to output the de-duplicated data as discovered operation objects 235” which discloses two different method for “the duplicative data and names may,” which may be a) “deleted” or “may be linked to the same-value data” (i.e. without deletion).
However, “delete” an object, is different than “to relieve a storage space of the computing platform.” They are related, but they are not referring to the same thing. For example, when an object is deleted, it may be still in recycle bin and not actually deleted. Therefore, the occupied storage space by the object cannot be reused. In other words, an operation of deletion does not guarantee “relieve a storage space.”
Further, it would not make sense when the phrase recites “to generate operation objects” which is creating or adding more data will “relieve a storage space.”
	Additionally, it is logical if the phrase recites “to generate operation objects” indicates creating or adding new “operation objects,” is referring to “may be linked to the same-value data” (i.e. without deletion). However, it does not delete anything or “relieve a storage space,” other than adding (e.g. occupying) more memory spaces.
b) The newly added claim limitation is recited as intended use.
The newly added claim limitation recites “de-duplicating the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the computing platform” which only positively recites “generate operation objects” which is the result or outcome of “de-duplicating the first potential objects and the second potential objects.”
It is clear, that the generated “operation objects” is a type of data object, not a process or computer function. Therefore, it cannot perform the claimed function “to relieve a storage space of the computing platform.” As such, the generated “operation objects” is merely used in the process of “relieve a storage space of the computing platform.”
	For the above reasons, it does not overcome the 35 U.S.C. 101 rejection. Further, new 35 U.S.C. 112 rejection is given.

Applicant argued that “Finally, the determination receiving the vast amount of real-time streaming operation data of a multi-cloud computing platform, performing pattern matching of the operation data, performing data profiling on unmatched fields to generate data profiles, generating second potential objects, as well as de-duplicating the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the multi-cloud computing platform cannot be practically performed in the human mind. In this regard, the January 2019 guidance specifically warns that a claim leaves the mental process category if it “cannot practically be performed in the mind.” (See January 2019 Guidance, emphasis added.)”
Examiner respectfully disagrees.
	As examiner explained in the above, “to relieve a storage space of the multi-cloud computing platform” is not positively recited in the claim language, but it is recited as intended user.
	Further, the claim language merely recites “…to generate operation objects to relieve a storage space of the computing platform…” which does not recite “operation objects” is the process of “relieve a storage space of the computing platform,” but merely recites that “operation objects” will be used when processing “relieve a storage space of the computing platform.”
	Therefore, all the steps can still be performed by a person’s mind and calculating the “operation objects.” Such “operation objects,” which is the product of the mental process, may be used when the system “relieve a storage space of the computing platform.”
	
Applicant argued that “This concept is buttressed by the court in in Veracode et al. v. Appthority, 12-10487-DPW (D. Mass September 30, 2015), where the court held the invention patent-eligible where the “manual” implementation was possible, but not practical. More specifically, applying the second prong of the Alice test, the court found the invention was directed to improving the functioning of the computer itself, or to solving a “computer problem.” Significantly, the court noted that the parties agreed that the invention could be implemented manually or by a human mind. Veracode’s expert admitted on the stand that the process could be performed manually or by a human mind, but doing so would be “painful” compared to the more automated approach discussed in the patent. The expert later clarified that performing the claimed process manually would be an “extremely difficult process that could not be readily performed by hand.” This testimony convinced the court…”
Examiner respectfully disagrees.
	“Veracode et al. v. Appthority” describes a debugging tool that analyzes a representation of the binary program file, “wherein the representation of the binary program includes an intermediate file that represents the binary program file and includes the flow paths and flow structure associated with the binary program, which discloses types of data and structure of data.
	On the contrary, the claim language of the instant application, merely recites, “operation data,” “identifying fields,” “matching patterns,” and “de-duplicating” which does not limit these elements that would be “painful” when it is mentally performed by a person.

Applicant argued that “Even assuming, arguendo, that claim 1 were directed to a judicial exception (which is disputed above), the claim as a whole integrates the recited judicial exception into a practical application of the exception. In this regard, the January 2019 Guidance specifically provides that “an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine” is indicative that an additional element has integrated the exception into a practical application. (See January 2019 Guidance). As in Enfish, LLC y. Microsoft Corp., (‘Enfish”) an improvement to computer system technology is manifest. The computing device of claim 1 is specifically configured to receive real-time streaming operation data of the multi-cloud computing platform; perform pattern matching of the operation data with patterns in a database; identify fields in the operation data having matching patterns with the database as first potential objects; perform data profiling on unmatched fields of the operation data to generate data profiles; field classify the data profiles to generate second potential objects; and de-duplicate the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the multi-cloud computing platform.”
Examiner respectfully disagrees.
	As mentioned in the above, other than “receiving,” the rest of limitations are mental process. They are not additional element to be evaluated under Step 2A prong 2.

Applicant argued that “Thus, the additional elements of claim 1, particularly when viewed as a whole, integrate the method to a practical application, namely that of an improvement in multi-cloud and hybrid cloud operation that reduces memory storage and computational overhead.”
Examiner respectfully disagrees.
The claim language misses most elements in the provided paragraph [0026] from the specification. 
For example, “multi-cloud computing platform” is only recited as content. The claim limitation recites “receiving real-time streaming operation data of the multi-cloud computing platform,” which is broad and unclear on WHAT receives “real-time streaming operation data of the multi-cloud computing platform.” (e.g. Is a third-party system or “the multi-cloud computing platform” itself).
If “the multi-cloud computing platform” is only recited as contents or source of “operation data,” then, “the multi-cloud computing platform” has no patentable weight, because “the multi-cloud computing platform” is non-functional descriptive material.
	Additionally, the following 4 limitations do not recite, mention or tie with “the multi-cloud computing platform.” The last newly added claim limitation finally discloses “the multi-cloud computing platform,” however, it is not positively recited in the claim language.

Applicant argued that “The Supreme Court has stated that limitations qualify as "significantly more" when they include "improvements to another technology or technical field." (See Alice Corp., 134 S. Ct. at 2359 (2014) (citing Diehr, 450 U.S. at 177-78)). Applicants respectfully submit that the features of claim 1 improve at least the technology and/or technical field of multi-cloud and hybrid cloud workload distribution by improvement in network efficiency by reducing the overall network throughput, and more efficient storage utilization by reducing network data transfers to reduce the number of bytes that are transmitted. (See Specification, paragraph [0026].)
Accordingly, claim 1, particularly when viewed as a whole, is significantly more than an abstract idea.”
Examiner respectfully disagrees.
a) the claim does not recite “multi-cloud and hybrid cloud workload distribution.”
b) the claim does not recites “improvement in network efficiency by reducing the overall network throughput, and more efficient storage utilization by reducing network data transfers to reduce the number of bytes that are transmitted.” 
In the very first limitation of Claim 1, it recites “receiving real-time streaming operation data of the multi-cloud computing platform,” which discloses “network data transfers” and such “network data” has been received. 
For completeness, assume, the last limitation “de-duplication” reduce the data, the “network data” are transferred before “de-duplication,” therefore, “improvement in network efficiency by reducing the overall network throughput, and more efficient storage utilization by reducing network data transfers to reduce the number of bytes that are transmitted” is not recited in the claim language.

Applicant argued that “Further, "the claimed solution is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks." (See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014), (emphasis added)). The claimed solution is rooted in computer technology multi-cloud and hybrid cloud operation.”
Examiner respectfully disagrees.
DDR is regarding to improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage.
As mentioned in the above, the improvement (provided by applicants) or elements that are related to the improvement currently are not recited in the claim language.
For completeness, any computer software is rooted in the computer environment, but not all the computer software that are rooted in the computer environment are eligible.
MPEP 2106.04(a)(2)(III)(C) A Claim That Requires a Computer May Still Recite a Mental Process, “2. Performing a mental process in a computer environment…An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper" where email is a also rooted in the computer environment. 

Applicant argued that “Further, there should not be a default assumption that the first step of the Mayo analysis is satisfied for claims that may relate to software and/or algorithms. Indeed, the Court in Enfish noted that “software can make non-abstract improvements to computer technology just as hardware improvements can, noting that sometimes the improvements can be accomplished through either route.” As explained above, the claimed subject matter configures a computing device to provide improvements in multi-cloud and hybrid cloud operation, computer operations, operations management, fault detection, etc., as well as reducing network data transfers and memory consumption, thereby improving network operation.
Accordingly, claim 1, particularly when viewed as a whole, is significantly more than an abstract idea for this additional reason.”
Examiner respectfully disagrees.
As mentioned in the above, the improvement (provided by applicants) or elements that are related to the improvement currently are not recited in the claim language (e.g. reducing network data transfers and memory consumption). And as mentioned in the above, other than “receiving,” the rest of limitations are mental process. They are not additional element to be evaluated under Step 2A prong 2.

Applicant argued that “The Supreme Court has stated that limitations qualify as "significantly more" when they include “adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application." (See Mayo v. Prometheus, 132 8S. Ct. at 1299 (2012) (emphasis added)). As highlighted above, claim 1 includes the combination of features of performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects; and de-duplicating the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the multi-cloud computing platform. This combination is unconventional because it provides an improvement
in the technology and/or technical field of multi-cloud and hybrid cloud operation.”
Examiner respectfully disagrees.
As mentioned in the above, the improvement (provided by applicants) or elements that are related to the improvement currently are not recited in the claim language (e.g. reducing network data transfers and memory consumption). And as mentioned in the above, other than “receiving,” the rest of limitations are mental process. They are not additional element to be evaluated under Step 2A prong 2.

Applicant argued that “Claim 1 includes the feature of “monitoring operation objects of a multi-cloud computing platform, comprising: receiving real-time streaming operation data of the multi-cloud computing platform.” This claimed combination of features can be better understood in view the following portion of the Specification:
When workloads are distributed across multi-cloud computing
environments, there are segmented operations that can be analyzed to
enhance system operation. For example, system visualization, statistical
analysis and pattern mining, operation correlation, and deployment
management can be monitored based on operation information
associated with the distributed workloads.

The various aspects of the present disclosure provide an improvement in
multi-cloud and hybrid cloud operation by providing multiple level
monitoring and detection of segmented operations, errors, faults, trends,
patterns, warnings of various platforms that are operating across
multiple clouds that would otherwise present significant difficulty in
such monitoring and detection.
(Specification, paragraphs [0025] to [0026], emphasis added.)”
Examiner respectfully disagrees.
The limitation merely recites “receiving real-time streaming operation data of the multi-cloud computing platform” which merely disclose something “receiving” “real-time streaming operation data of the multi-cloud computing platform.”
The limitation is board and unclear on what is “receiving real-time streaming operation data of the multi-cloud computing platform” and “real-time streaming operation data of the multi-cloud computing platform” is received from where.
 Further, the limitation does not recite the argued subject matters (e.g. “workloads are distributed across multi-cloud computing environments,” “system visualization, statistical analysis and pattern mining, operation correlation, and deployment management can be monitored based on operation information associated with the distributed workloads” and “provide an improvement in multi-cloud and hybrid cloud operation by providing multiple level monitoring and detection of segmented operations, errors, faults, trends, patterns, warnings of various platforms”).
Examiner suggests applicant to add these subject matters into the claim language.

Applicant argued that “Accordingly, the Specification of the present application, in view of which claim 1 is to be interpreted, discloses that when workloads are distributed across multi-cloud computing environments, certain operations can be monitored. The monitoring of operation objects of the claimed subject matter facilitates an improvement in multi-cloud and hybrid cloud operation. It is respectfully submitted that Stephens, whether taken alone or in combination with Stager, does not disclose or suggest monitoring operation objects of a multi-cloud computing platform including receiving real-time streaming operation data of the multi-cloud computing platform.”
Examiner respectfully disagrees.
Claim 1 does not recite “when workloads are distributed across multi-cloud computing environments, certain operations can be monitored. The monitoring of operation objects of the claimed subject matter facilitates an improvement in multi-cloud and hybrid cloud operation. It is respectfully submitted that Stephens, whether taken alone or in combination with Stager, does not disclose or suggest monitoring operation objects of a multi-cloud computing platform including receiving real-time streaming operation data of the multi-cloud computing platform.” Especially, claim 1 does not even recites subject matters such as “workloads are distributed across multi-cloud computing environments” and “monitoring of operation objects.”
The claim limitation merely recites “receiving real-time streaming operation data of the multi-cloud computing platform,” which could be pushing or pulling, which may process the data, but does not necessary mean a system is monitoring something. Further, nowhere in the limitation disclose workloads or distributed workloads. 
Based on applicant’s argument, it appears that applicant imported claim limitations from the specification. However, it is improper to import claim limitation for the specification (See MPEP 2111.01(II), IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION)

Applicant argued that “Stephens generally relates to managing database metadata. (See Stephens, paragraph [0001].) Stephens adapts metadate to changing conditions by monitoring data inputs to a database and identifying a trending change and automatically changes the metadata such that it adapts to the trending change. (See Stephens, paragraph [0014].) As to the secondary Stager reference, it generally relates to storing data patterns. (See Stager, paragraph [0017].) Review of these cited references makes plain that a monitoring of operation objects of a multi-cloud computing platform, let alone receiving real-time streaming operation data of the multi-cloud computing platform, as
provided in the context of claim 1, is not disclosed or even suggested.”
Examiner respectfully disagrees.
The limitation “receiving real-time streaming operation data of the multi-cloud computing platform” indicates data (e.g. “real-time streaming operation data of the multi-cloud computing platform”) is received and stored in storage or database, which is similar to Stephens’s as stated in applicant’s argument (“Stephens adapts metadate to changing conditions by monitoring data inputs (e.g. received data inputs) to a database”).

Applicant argued that “It is respectfully submitted that whether or not “databases are hosted by two different third parties” or there may be “different types of data storage,” as apparently argued in the Response to Arguments section, are not immediately at issue. Rather, the relevant issue is whether the prior art of record discloses monitoring operation objects of a multi-cloud computing platform, which includes receiving real-time streaming operation data of the multi-cloud computing platform. Review of the cited Stephens reference makes plain that multi-cloud computing platform, let alone receiving operation data therefrom in real-time, as provided in claim 1, is not disclosed or suggested. Indeed, Stephens does not even mention the term “cloud computing platform” let alone a “multi-cloud computing platform,’ which further buttresses Stephens’ lack of relevant disclosure.”
Examiner respectfully disagrees.
The claim does not recite “monitoring operation objects of a multi-cloud computing platform,” but merely recites “receiving real-time streaming operation data of the multi-cloud computing platform,” where “receiving” and “monitoring” are different actions/functions.
Further, the limitation merely recites “operation objects,” it does not exclude other type of data.
 
Applicant argued that “Further, note is taken regarding the assertion that a “’multi-cloud computing platform’ is broadly interpreted as ‘first database 320 and the example second database 322 ...’” as asserted by the Final Office Action. (See Office Action, page 13.) It is respectfully submitted that the Final Office Action has inherently adopted a claim construction of the claimed term “multi-cloud computing platform” that is inconsistent with the Specification. In this regard, the Office is respectfully reminded that the "Broadest Reasonable Construction" does not give license to ignore elements in a claim wholesale, as is done here. (See Ex parte Boehme et al., Appeal No. 2009-008700 (BPAI)("The broadest construction rubric coupled with the term 'comprising' does not give
the PTO an unfettered license to interpret claims to embrace anything remotely related to the claimed invention.")) Moreover, "the pending claims must be 'given their broadest reasonable interpretation consistent with the specification’ (MPEP §2111, emphasis added).”
Examiner respectfully disagrees.
a) “multi-cloud computing platform” is applicant admitted prior art, see Specification, paragraph [0002], “…particular distributing a workload across a hybrid cloud or multi-cloud computing environment. Hybrid cloud computing is a type of strategy for operation of a single type of task. On the other hand, multi-cloud computing is a type of cloud management strategy in which several providers may be used to perform more than one type of task”
b) Unless “’multi-cloud computing platform” is clearly defined in the specification, the term will give the “plain meaning” refers to the ordinary and customary meaning given tot eh term by those of ordinary skill in the art, unless it is inconsistent with the specification.
c) Applicant argued that examiner did not “given their broadest reasonable interpretation consistent with the specification.” However, examiner is not clear on which part of Stephens’s storage system is inconsistent with “multi-cloud computing platform.”
 Stephens, paragraph [0017], discloses multiple databases hosted by different third parties (e.g. different platform, different storage, different database), where data can be stored to either databases.). Examiner does not see any inconsistent between “’multi-cloud computing platform” and Stephens’s storage system. “Multi-cloud computing platform” is also storages that storing data, where storage may be hosted by two different parties as well.
d) Based on applicant’s argument, it appears that applicant imported claim limitations from the specification. However, it is improper to import claim limitation for the specification (See MPEP 2111.01(II), IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION).
If applicant want to argue these subject matters, then applicant is suggested to add these subject matters into the claim language prior the arguments. 

Applicant argued that “Accordingly, the Specification of the present application, in view of which claim 1 is to be evaluated, explains that specific operations of a multi-cloud computing environment can be analyzed (e.g., monitored in real-time) that are related to the distributed workload. Even if Stephens may mention various databases, as suggested by the Final Office Action, a database is wholly different from a multi-cloud computing platform, \et alone Stephens disclosing receiving “real-time streaming operation data of the multi-cloud computing platform,” as required by claim 1.…”
Examiner respectfully disagrees.
Claim 1 does not even recite “distributed workload.” Claim 1 merely recite “operation data.” 
Further, even “operation data” is “distributed workload data,” it merely a meaning of the content, which is Nonfunctional Descriptive Material and does not give any patentable weight.

Applicant argued that “Applicants respectfully disagree with the above characterization of the term “multi-cloud computing platform.” The Specification of the present application, in view of which claim 1 is to be interpreted, explains that the present application provides “an improvement in multi-cloud and hybrid cloud operation by providing multiple level monitoring and detection of segmented operations, errors, faults, trends, patterns, warnings of various platforms that are operating across multiple clouds that would otherwise present significant difficulty in such monitoring and detection.” (Specification, paragraph [0026].) The Specification specifically discloses that “the present disclosure provides an improvement in computer operations that is capable of monitoring multiple levels of multi-cloud cooperation.” (Id., emphasis added.) Thus, the claimed feature of “receiving real-time streaming operation data of the multi-cloud computing platform” is presented as a capability (e.g., having a configuration that is capable of) monitoring multiple levels of multi-cloud computing operation. Further, whether or not the term “multi-cloud computing platform is only recited once” is irrelevant. This term is not only in the preamble but also recited in the body of the claim as an important feature of patentable subject matter, which is the proper standard. Accordingly, claim 1 is allowable for at least the foregoing reasons.”
Examiner respectfully disagrees.
The argued subject matter “monitoring multiple levels of multi-cloud cooperation” is not even recited in the claim language. Applicant admits that the argued subject matter is from specification, and requesting examiner to read the argued subject matter into the claim language.
 Based on applicant’s argument, it appears that applicant imported claim limitations from the specification. However, it is improper to import claim limitation for the specification (See MPEP 2111.01(II), IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION)
However, if applicant makes formal request in the next response to request the examiner to import all the subject matters from the specification into the claims, examiner will consider the arguments.

Applicant argued that “Accordingly, Stephens merely states that it detects data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 in the example metadata repository 310. Even though Stephens may mention the term “does not match,” in no way discloses, or even suggests, performing data profiling on unmatched fields of the operation data to generate data profiles that are field classified to generate second potential objects, as provided in the context of claim 1.”
Examiner respectfully disagrees.
Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0024], “…when the metadata monitor 312 detects that a sufficient number of records do not match an assigned data pattern for the field into which the records are input in the destination database 308, the metadata monitor 312 performs a metadata analysis to determine if the pattern assigned in the metadata should be updated…” which clearly disclose the received data (e.g. “data loaded into the destination database 308 that does not match the pattern”) will “detects that a sufficient number of records do not match an assigned data pattern for the field,” then “the pattern assigned in the metadata should be updated.” Where “performing data profiling” is broadly interpreted as finding pattern, and “performing data profiling on unmatched fields of the operation data to generate data profiles that are field classified to generate second potential objects” is broadly interpreted as updating the field patters to generate updated patterns.
If applicant disagree, applicant should at least further clarify what “data profiling,” “field of the operation data,” “first potential objects” and “second potential objects.”

Applicant argued that “As to the term “new field pattern,” relied upon by the Final Office Action to represent the “second potential objects” of claim 1, it does not relate to any “unmatched fields,” as required by claim1, but merely identifies data that has changed. In this regard, Stephen specifically discloses the following: 
Thus, in Stephens the “new field pattern” is merely data that has transitioned to a new field pattern. Any interpretation that this somehow discloses or even suggest performing data profiling on unmatched fields of the operation data to generate data profiles that are field classified to generate second potential objects, as provided in the context of claim 1, is unsustainably beyond the scope of Stephens. Indeed, by the logic of the Final Office Action, the “new field pattern” of Stephens must necessarily be based on the first potential objects of Stephens, which is in no way supported. The secondary Stager reference does not cure, and is not purported to cure, this critical deficiency of Stephens. Claim 1 is allowable for this additional reason.”
Examiner respectfully disagrees.
The “new field pattern” is based on “detects that a sufficient number of records do not match an assigned data pattern for the field.” Using “that a sufficient number of records do not match an assigned data pattern for the field” to “performs a metadata analysis to determine if the pattern assigned in the metadata should be updated” (e.g. “second potential objects” is new updated patterns)
The “data profiling on unmatched fields” is broadly interpreted as “performs a metadata analysis to determine if the pattern assigned in the metadata should be updated,” where such “update” is based on “records do not match an assigned data pattern for the field”
 (see Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0024], “…when the metadata monitor 312 detects that a sufficient number of records do not match an assigned data pattern for the field into which the records are input in the destination database 308, the metadata monitor 312 performs a metadata analysis to determine if the pattern assigned in the metadata should be updated…” which clearly disclose the received data (e.g. “data loaded into the destination database 308 that does not match the pattern”) will “detects that a sufficient number of records do not match an assigned data pattern for the field,” then “the pattern assigned in the metadata should be updated.”). If unmatched field is not used, then nothing will be updated in the field patterns. Therefore, Stephens discloses using unmatched field pattern or does not matched fields in data to update/train/learn field patterns. 
Further, Stephens, Paragraphs [0037]-[0039], recites “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern…The example metadata modifier 412 is communicatively coupled with the example metadata repository 310 to adjust the metadata when the example pattern analyzer 410 triggers a metadata update. For example, when the example pattern analyzer 410 determines that the data for a field has transitioned to a new field pattern (transitioned from a previous field pattern associated with the field in the metadata of the example metadata repository 310), the metadata modifier 412 associates the new field pattern with the field (e.g., the field of the destination database 308) in a record in the metadata repository 310. For example, in examples in which the metadata repository 310 stores a reference to a field pattern in a field pattern record for each field of the example destination database 308, the metadata modifier 412 replaces the stored reference with a reference to the new field pattern for the field identified by the pattern analyzer 410…” where each field pattern is classified by itself. 
For the above reasons, the combination of the references at least teaches the argued claims.
The replied to the above argument are applied equally to other similar arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A computer-implemented method of monitoring operation objects of a multi-clod computing platform, comprising: 
receiving real-time streaming operation data of the multi-cloud computing platform;
performing pattern matching of operation data with patterns in a database; 
identifying fields in the operation data having matching patterns with the database as first potential objects; 
performing data profiling on unmatched fields of the operation data to generate data profiles; 
field classifying the data profiles to generate second potential objects; and 
de-duplicating the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the computing platform.”
(Step 1) The claim recites “A computing system comprising: a storage configured to store…a processor configured to…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of “performing pattern matching of operation data with patterns in a database; identifying fields in the operation data having matching patterns with the database as first potential objects; performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects; and de-duplicating the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the computing platform.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” “multi-cloud computing platform” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented,” “multi-cloud computing platform” and “database” language, “performing,” “identifying,” “performing,” “field classifying” and “de-duplicating” in the context of this claim encompasses the user manually performing pattern matching of operation data with patterns in a database; identifying fields in the operation data having matching patterns with the database as first potential objects; performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects; and de-duplicating the first potential objects and the second potential objects to generate operation objects in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented,” “multi-cloud computing platform” and “database” to perform the “receiving,” “performing,” “identifying,” “performing,” “field classifying” and “de-duplicating” steps. The “computer-implemented,” “multi-cloud computing platform” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Additionally, the additional element – “…receiving real-time streaming operation data of the multi-cloud computing platform” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented,” “multi-cloud computing platform” and “database” to perform “performing,” “identifying,” “performing,” “field classifying” and “de-duplicating” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);…OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”
Thus, limitation(s) does not amount to significantly more. Even when considered in combination, this additional element represents mere instructions to apply an exception and insignificant extra-solution activity, which does not provide an inventive concept. The claim is not patent eligible.
Claim 2 recites “The computer-implemented method according to claim 1, wherein identifying fields is performed automatically without a selection of fields by using a field name or a meaning.”
(Step 2A-Prong One) The limitations of “identifying fields is performed automatically without a selection of fields by using a field name or a meaning.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” “multi-cloud computing platform” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented,” “multi-cloud computing platform” and “database” language, “identifying” in the context of this claim encompasses the user manually identifying fields is performed automatically without a selection of fields by using a field name or a meaning in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
Claim 3 recites “The computer-implemented method according to claim 1, wherein the de-duplicating of the first potential objects and the second potential objects is performed in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices.”
(Step 2A-Prong One) The limitations of “de-duplicating of the first potential objects and the second potential objects is performed in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” “multi-cloud computing platform” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented,” “multi-cloud computing platform” and “database” language, “de-duplicating” in the context of this claim encompasses the user manually de-duplicating of the first potential objects and the second potential objects is performed in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
Claim 4 recites “The computer-implemented method according to claim 1, further comprising updating the database with the generated data profiles.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented,” “multi-cloud computing platform” and “database” to perform the “updating” step. The “computer-implemented,” “multi-cloud computing platform” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “updating the database with the generated data profiles,” which is Mere Data Gathering and Selecting a particular data source or type of data to be manipulate which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “v. Consulting and updating an activity log, Ultramercial,” and “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented,” “multi-cloud computing platform” and “database” to perform “updating,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “updating” is not sufficient to amount to significantly more than the judicial exception because “updating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Claim 5 recites “The computer-implemented method according to claim 1, further comprising updating the database with the generated operation objects.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented,” “multi-cloud computing platform” and “database” to perform the “updating” step. The “computer-implemented,” “multi-cloud computing platform” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “updating the database with the generated operation objects,” which is Mere Data Gathering and Selecting a particular data source or type of data to be manipulate which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “v. Consulting and updating an activity log, Ultramercial,” and “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented,” “multi-cloud computing platform” and “database” to perform “updating,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “updating” is not sufficient to amount to significantly more than the judicial exception because “updating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Claim 6 recites “The computer-implemented method according to claim 1, further comprising training a field classifier with the generated data profiles prior to generating the second potential objects.”
(Step 2A-Prong One) The limitations of “training a field classifier with the generated data profiles prior to generating the second potential objects” is Certain methods of organizing human activity (e.g. “field classifier” is a person), which falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  
Claim 7 recites “The computer-implemented method according to claim 6, wherein training the field classifier includes inputting one or more of patterns, rules, data profiles, and models from the database.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented,” “multi-cloud computing platform” and “database” to perform the “inputting,” step. The “computer-implemented,” “multi-cloud computing platform” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “inputting one or more of patterns, rules, data profiles, and models from the database,” which is Mere Data Gathering which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented,” “multi-cloud computing platform” and “database” to perform “inputting,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “inputting” is not sufficient to amount to significantly more than the judicial exception because “inputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec… (sending messages over a network…”
Claim 8 recites “The computer-implemented method according to claim 1, wherein the pattern matching module performs the pattern matching with operation data retrieved from a system log.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented,” “multi-cloud computing platform” and “database” to perform the “retrieved,” step. The “computer-implemented,” “multi-cloud computing platform” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “retrieved from a system log,” which is Mere Data Gathering which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented,” “multi-cloud computing platform” and “database” to perform “retrieved,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “retrieved” is not sufficient to amount to significantly more than the judicial exception because “retrieved” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec… (sending messages over a network…” and “iv. Storing and retrieving information in memory.”
For claim 9, it is a system claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
Further, claim 9 recites new additional elements “computer-implemented system,” “processor,” “memory” and “multi-cloud computing platform.”, which are recited at a high level of generality. They do not integrated into a practical application and are not sufficient to amount to significantly more than the judicial exception
For claim 10, it is a system claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 11, it is a system claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same analysis as explained in the rejection of 
rejected claim 3.
For claim 12, it is a system claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 13, it is a system claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 14, it is a system claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same analysis as explained in the rejection of rejected claim 6.
For claim 15, it is a system claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same analysis as explained in the rejection of rejected claim 7.
For claim 16, it is a system claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same analysis as explained in the rejection of rejected claim 8.
For claim 17, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 17 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
The additional elements, “storage medium” and “computer device” are recited at a high level of generality. They do not integrated into a practical application and are not sufficient to amount to significantly more than the judicial exception
For claim 18 it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 20, it is a medium claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same analysis as explained in the rejection of rejected claim 6.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same analysis as explained in the rejection of rejected claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “…de-duplicating the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the computing platform.” 
Examiner is unable to find support for the above limitation (e.g. “relieve a storage space of the computing platform”) in the Specification. 
Dependent claims 2-8 incorporate limitations from claim 1, therefore, they are rejected for the similar reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 9, 10, 12, 13, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. Pub. No.: US 20170270154, hereinafter Stephens), in view of Stager (U.S. Pub. No.: US 20080184001, hereinafter Stager).
For claim 1, Stephens discloses a computer-implemented method of monitoring operation objects of a multi-clod computing platform, comprising: 
receiving real-time streaming operation data of the multi-cloud computing platform (Stephens: paragraph [0006], “an example metadata monitor monitors data input to a destination database to monitor metadata associated with the destination database.” paragraph [0017], “The example source data 302 includes an example first database 320 and an example second database 322. According to the illustrated example, the example first database 320 and the example second database 322 are databases hosted by two different third parties (e.g., clients of the owner of the example destination datastore 306, customers of the owner of the example destination datastore 306, data providers for the owner of the example destination datastore 306, etc.)…Additionally or alternatively, the first database 320 and the second database 322 may be the same or different types of data storage (e.g., file(s), database(s), clustered data storage, etc.). While two databases are shown in the illustrated example, the source data 302 may include any number of databases (e.g., 1, 2, 5, 20, 100, 1000, etc.). For example, the source data 302 may collectively include a large number of records (e.g., thousands of records, millions of records, tens of millions of records, etc.).” WHERE “multi-cloud computing platform” is broadly interpreted as “first database 320 and the example second database 322 are databases hosted by two different third parties …different types of data storage (e.g., file(s), database(s), clustered data storage, etc.)”
Further, the term “multi-cloud computing platform” is only recited once. In the limitation “receiving real-time streaming operation data of the multi-cloud computing platform,” the phrase “real-time streaming operation data of the multi-cloud computing platform” is merely a type of data from a type of data source. It is not a function or modifying the function of “receiving.” 
Therefore, “real-time streaming operation data of the multi-cloud computing platform” are non-functional descriptive material, the limitation is considered by the example, however, such limitation related to the content of information given little to no patentable weight.);
performing pattern matching of operation data with patterns in a database (Stephens: Paragraph [0037], “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine a field pattern (e.g., in instances in which it is desired for the field pattern to more quickly transition to a currently used field pattern). The foregoing description of a supervised machine learning algorithm approach is provided as an example as other types of supervised and/or unsupervised machine learning algorithms (or other types of analysis) may be utilized…”); 
identifying fields in the operation data having matching patterns with the database as first potential objects (Stephens: Paragraph [0037], “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine a field pattern (e.g., in instances in which it is desired for the field pattern to more quickly transition to a currently used field pattern). The foregoing description of a supervised machine learning algorithm approach is provided as an example as other types of supervised and/or unsupervised machine learning algorithms (or other types of analysis) may be utilized…”
WHERE “first potential objects” is broadly interpreted as “a particular field pattern”); 
performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects (Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0024], “…when the metadata monitor 312 detects that a sufficient number of records do not match an assigned data pattern for the field into which the records are input in the destination database 308, the metadata monitor 312 performs a metadata analysis to determine if the pattern assigned in the metadata should be updated…”
paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern)…For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern) or not including a data transition (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to a new pattern). After the supervised machine learning algorithm is trained, the pattern monitor 404 utilizes the trained machine learning algorithm to classify instances indicative of a data transition in which a metadata analysis is triggered. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine if a data transition is predicted to trigger a metadata analysis.” Paragraphs [0037]-[0039], “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern…The example metadata modifier 412 is communicatively coupled with the example metadata repository 310 to adjust the metadata when the example pattern analyzer 410 triggers a metadata update. For example, when the example pattern analyzer 410 determines that the data for a field has transitioned to a new field pattern (transitioned from a previous field pattern associated with the field in the metadata of the example metadata repository 310), the metadata modifier 412 associates the new field pattern with the field (e.g., the field of the destination database 308) in a record in the metadata repository 310. For example, in examples in which the metadata repository 310 stores a reference to a field pattern in a field pattern record for each field of the example destination database 308, the metadata modifier 412 replaces the stored reference with a reference to the new field pattern for the field identified by the pattern analyzer 410…”
WHERE “second potential objects” is broadly interpreted as “new field pattern”).
However, Stephens does not explicitly disclose real-time streaming operation data, de-duplicating the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the computing platform.
Stager discloses real-time streaming operation data (Stager: paragraph [0040], “…the data stream is sent…to a backup storage server running a backup application…” see Fig. 5, item 510, “Receive a data stream”)
de-duplicating the first potential objects and the second potential objects to generate operation objects to relieve a storage space of the computing platform (Stager: paragraph [0018], “…a networked storage system 100…” paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...the data de-duplicating module 310 is operable to balance access time of the patterns and storage efficiency by reducing duplicate data stored by the VTL 300.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored..” (Stager: paragraph [0025]).
For claim 2, Stephens and Stager disclose the computer-implemented method according to claim 1, wherein identifying fields is performed automatically without a selection of fields by using a field name or a meaning (Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0033], “For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine if a data transition is predicted to trigger a metadata analysis” paragraph [0044], “…The example pattern monitor 404 compares the data input(s) to field pattern(s) assigned to the field(s) in which the data is inserted/to be inserted (block 504)…” which indicates the input data is not selected by “using a field name or a meaning.”).
For claim 4, Stephens and Stager disclose the computer-implemented method according to claim 1, further comprising updating the database with the generated data profiles (Stager: paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored..” (Stager: paragraph [0025]).
For claim 5, Stephens and Stager disclose the computer-implemented method according to claim 1, further comprising updating the database with the generated operation objects (Stager: paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored…” (Stager: paragraph [0025]).
For claim 6 Stephens and Stager disclose the computer-implemented method according to claim 1, further comprising training a field classifier with the generated data profiles prior to generating the second potential objects (Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0024], “…when the metadata monitor 312 detects that a sufficient number of records do not match an assigned data pattern for the field into which the records are input in the destination database 308, the metadata monitor 312 performs a metadata analysis to determine if the pattern assigned in the metadata should be updated…” paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern) as opposed to instances of errors (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to a new pattern). For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern…” claim 3,  “wherein the identifying the second database field pattern includes analyzing the data with a machine learning classifier…,” Fig. 4, Fig. 5).
For claim 7, Stephens and Stager disclose the computer-implemented method according to claim 6, wherein training the field classifier includes inputting one or more of patterns, rules, data profiles, and models from the database (Stephens: paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern) as opposed to instances of errors (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to a new pattern). For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern…” claim 3,  “wherein the identifying the second database field pattern includes analyzing the data with a machine learning classifier…,” Fig. 4, Fig. 5).
For claim 9, it is a system claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, it is a system claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 12, it is a system claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 13, it is a system claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 14, it is a system claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 15, it is a system claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 17, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 18 it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 20, it is a medium claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 6.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. Pub. No.: US 20170270154, hereinafter Stephens), in view of Stager (U.S. Pub. No.: US 20080184001, hereinafter Stager), and further in view of Duftler et al. (U.S. Pub. No.: US 20140074764, hereinafter Duftler).
For claim 3, Stephens and Stager disclose the computer-implemented method according to claim 1, wherein the de-duplicating of the first potential objects and the second potential objects is performed (Stager: paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored..” (Stager: paragraph [0025]).
However, Stephens and Stager do not explicitly disclose in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices.
Duftler discloses in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices (Duftler: paragraph [0068], “The raw event with its (semantic) type can be inserted as-is into the Common family along with a unique identifier as the key. Based on the initial configuration that was created, the attributes can be extracted and stored separately into the Alias family (Step 405 in FIG. 4). In the indexing step (Step 406 in FIG. 4), every extracted value of a raw event can be stored into an inverted index. For each type and attribute a separate index table is created where the value of an attribute becomes the key and the value of the index table holds a list of references to the corresponding records where the key occurs. This enables the calculation of statistics that are needed for correlation discovery. A separate index for each attribute and type can be created.” paragraph [0090], “LevenshteinDistance. The last parameter that influences the computation of the confidence score is the Levenshtein distance between the names of two attributes. Attribute names from different sources might have the same or comparable names if they have the same meaning. For example, in one system the attribute that contains the identifier for an order is named OrderId and in the other it is named order-id…”
WHERE “a same value” is broadly interpreted as “identifier for an order”
WHERE “different field names” is broadly interpreted as “named OrderId” and “named order-id”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “SIMPLIFYING A GRAPH OF CORRELATION RULES WHILE PRESERVING SEMANTIC COVERAGE” as taught by Duftler, because it would provide Stephens’s method with the enhanced capability of “…data has been loaded into the storage and various statistics have been calculated for each type and attribute of events. This provides a foundation for determining the correlation candidates. The goal of the method of candidate matching is to utilize the statistics within certain boundaries (parameters) to present a result set containing pairs of potentially correlating attributes expressed by a confidence score according to an embodiment of the present invention…” (Duftler: paragraph [0082]).
For claim 11, it is a system claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of 
rejected claim 3.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. Pub. No.: US 20170270154, hereinafter Stephens), in view of Stager (U.S. Pub. No.: US 20080184001, hereinafter Stager), and further in view of Xu et al. (U.S. Pub. No.: US 20190095313, hereinafter Xu).
For claim 8, Stephens and Stager disclose the computer-implemented method according to claim 1.
However, Stephens and Stager do not explicitly disclose, wherein the pattern matching module performs the pattern matching with operation data retrieved from a system log.
Xu discloses, wherein the pattern matching module performs the pattern matching with operation data retrieved from a system log (Xu: paragraph [0054], “…A log pattern module 708 identifies a set of log patterns from the system logs 706 and matches each of a set of input logs to corresponding log patterns. Feature extraction module 710 finds a pattern distribution and generates a set of low-dimension features that characterize system status at various times...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “LOG-BASED SYSTEM MAINTENANCE AND MANAGEMENT” as taught by Xu, because it would provide Stephens’s method with the enhanced capability of “…manually reviewing the logs, which is both labor-intensive and post hoc, providing insight only after something goes wrong. While automation of this process using text mining has been attempted, most such solutions provide analyses in a high-dimensional space as a result of the large number of text keywords, making them vulnerable to noise…” (Xu: paragraph [0003]).
For claim 16, it is a system claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Primary Examiner, Art Unit 2169